DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This Office Action is in response to the patent application filed on November 12, 2021, for application number 17/525,677. Claims 1-20 have been considered. Claims 1, 17 and 20 are independent claims.
This action is made Non-Final.

Specification





The disclosure is objected to because of the following informalities: 
The use of the term “excel”, which is a trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 3 objected to because of the following informalities:  
“excel sheet template” should be “EXCEL® sheet template”.  
Examiner note: the use of the trademark was determined to be a nominative use, so a rejection was not applied.
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “JSON format” in claims 6 and 12 are used by the claim to mean “executable file,” while the accepted meaning is “data file.” The term is indefinite because the specification does not clearly redefine the term. Acceptable meaning of JSON is “an open standard data exchange format based on a JavaScript syntax subset. JSON is text-based, lightweight, and generally considered easily readable/writeable.” (definition found at https://www.techopedia.com/definition/3930/javascript-object-notation-json.) Therefore, JSON is a text based data file format, not an executable file format.


Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Thomas Stachura (US Patent Application Publication US 20180157468 A1), referred to as Stachura herein.
Kailas Dayanandan (US Patent Application Publication US 20210055918 A1), referred to as Dayan herein.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-10, 12, 15-17, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stachura.
Regarding independent claim 1, Stachura discloses “A system comprising: an artificial intelligence (AI) engine, which, when executed using a processor, causes the engine to: 
receive, from a user, an input data in the form of a pre-defined template (Stachura, at ¶ [0072], a user (also referred to herein as a designer) create and/or edit a spreadsheet using the spreadsheet software application of the designer's choice.), wherein the pre-defined template facilitates the input data to be received in a user-readable format, the input data being indicative of an expected visual representation of a web page at a user interface (id. at ¶ [0011], methods, systems, and computer readable media for generating an interactive web application comprising at least one web page, analyzing a spreadsheet to identify one or more data sources each having one or more data records, and to identify one or more user interface templates each comprising a data format for one or more of the data sources.); 
process the pre-defined template to extract input attributes corresponding to the input data (id. at ¶ [0074], the webifier software analyze the spreadsheet to identify one or more user interface templates. A user interface template may include a data format for one or more data sources, e.g., a font, size, color, style, etc., and/or may include a selection or identification of one or more data sources, each of which may include one or more data records.); 
map dynamically, by using a first Al model of the engine, the input attributes with sample attributes of a pre-stored file in a database to obtain a form pertaining to the expected visual representation (Examiner notes that current claim set does not further specify how to map the input attribute with sample attributes. id. at ¶¶ [0185]-[0186], map selected primary record in the sheet to the record from the selected second data source to decorate the user interface template.); and 
a user interface (UI) engine comprising a form engine, which, when executed using a processor, causes the form engine to customize the form for generation of the web page at the user interface (id. at ¶ [0018], analyzing the spreadsheet to identify one or more changes to at least one data format associated with the one or more user interface templates, and updating the interactive web application based on the changed data formats.), wherein the Al engine facilitates responsive scaling of the form depending on size attributes of the user interface (Examiner notes that “size attributes” is interpreted as one of device attributes related to size. id. at ¶ [0362], the destination system may utilize information from the browser or mobile client to help determine which template to display, according to an illustrative embodiment. For example, the information may include any number of device attributes or capabilities such as screen size, screen resolution, OS version, browser brand and version, manually specified preferences from the visitor as to which set of templates are preferred.).”
Independent claim 17 is directed towards a method equivalent to a system found in claim 1, and is therefore similarly rejected.
Independent claim 20 is directed towards a non-transitory computer storage medium equivalent to a system found in claim 1, and is therefore similarly rejected.

Regarding claim 3, Stachura teaches all the limitation of independent claim 1. Stachura further teaches “wherein the pre-defined template is a configurable document that facilitates the user to include the input data in an alphanumeric format (Stachura, at ¶ [0012], the user interface templates may define and/or comprise data formats for corresponding data sources and/or records, such as font formats, cell size, and/or any other suitable display formatting.), and wherein the input data pertains to selection of a descriptive feature pertaining to the expected visual representation of the web page (id. at ¶ [0028], generate the particular web page by selecting a user interface template corresponding to a client device characteristic associated with the particular web page.), the descriptive feature including at least one of formatting style, formatting size, theme, layout type and information related to components, component name, component properties, component values and associated events (id. at ¶ [0074], a user interface template may include a data format for one or more data sources, e.g., a font, size, color, style, etc., and/or may include a selection or identification of one or more data sources, each of which may include one or more data records.), and wherein the pre-defined template is an excel sheet template (id. at ¶ [0074], webifier software may analyze the spreadsheet to identify one or more user interface templates, the spreadsheet is MICROSOFT EXCEL as described at ¶ [0071].).”

Regarding claim 4, Stachura teaches all the limitation of independent claim 1 and its dependent claim 3. Stachura further teaches “wherein the processing of the pre-defined template is performed by parsing the input data to extract the input attributes in the form of the components and corresponding key values (Stachura, at ¶ [0263], a variety of XML parsing options, from rudimentary string parsing to sophisticated parsing typically done by calling functions in an XML parsing library, are used to provide convenient access to iterate through all of the individual data items, including cells, and their attributes as well as to load them into an alternate or intermediary format such as to in-memory object-oriented classes and instances, and then formatting and attributes of the cell data converted to component and its value as described at ¶ [0266].).”

Regarding claim 5, Stachura teaches all the limitation of independent claim 1. Stachura further teaches “wherein prior to the dynamic mapping, based on the extracted input attributes, the Al engine assesses each input attribute to generate key parameters required to obtain the expected visual representation of the web page, wherein the key parameters include at least one of Cascading Style Sheets (CSS) attributes, CSS class name, and document libraries (Stachura, at ¶ [0266], each input attributes are converted to key parameters of CSS attributes, for example, to process the width of a column, one could read the value of the “width” attribute of the XML snippet “<col min=“1”max=“2” width=“11.8”>”, convert to units supported by CSS, and store the result in a column class's “csswidth” property or stream it out as “width: 100 px;” as part of a CSS output streaming function.).”

Regarding claim 6, Stachura teaches all the limitation of independent claim 1 and its dependent claim 5. Examiner notes that “a first executable file” should not meant the file is self-executable, because JSON format is a data file used by script, not a format of self-executable file. Further, “node-module package” is not comprehensible terminology, therefore the examiner interprets the term as NPM as JAVASCRIPT® modules or libraries described at page 26 of original specification, and as defined at w3schools.com, “NPM is a package manager for Node.js packages, or modules if you like. www.npmjs.com hosts thousands of free packages to download and use. The NPM program is installed on your computer when you install Node.js. A package in Node.js contains all the files you need for a module. Modules are JavaScript libraries you can include in your project.” found at  https://www.w3schools.com/nodejs/nodejs_npm.asp. If applicant wants to specify the term as limited to specific technology Node.js, examiner recommends to clarify it in the remarks when respond to this action. Stachura further teaches “wherein the pre-stored file includes a pre-defined node-module package  that is retrieved by the Al engine from the database based on the generated key parameters (Stachura, at ¶ [0070], The modules may be written in a source code programming language that is subsequently compiled for execution, or may be written in a scripting language such as (but not limited to) HTML or XML, as multiple portion of Stachura describes, commercially available modules such as email templating modules could be used, as described at ¶ [0373].), and wherein, based on the dynamic mapping, the Al engine generates a first executable file such that an execution of the first executable file facilitates generation of the form, wherein the first executable file is in JavaScript Object Notation (JSON) format (id. at ¶ [0234], after the server processes the edit request, a JSON object is sent back to the client, specifying the new text to be displayed in the cell.).” 

Regarding claim 7, Stachura teaches all the limitation of independent claim 1 and its dependent claims 5 and 6. Stachura further teaches “wherein the first executable file comprises information related to at least one of the input attributes, the key parameters, and pre-defined node-modules packages (id. at ¶ [0234] and [0266], before display the form, width attributes should be converted to units supported by CSS, from XML snippet “<col min=“1”max=“2” width=“11.8”>” to a column class’ “csswidth” property as “width: 100 px;”.).”

Regarding claim 8, Stachura teaches all the limitation of independent claim 1 and its dependent claims 5 and 6. Stachura further teaches “wherein the pre-defined template facilitates the user to incorporate pre-defined rules, wherein the pre-defined rules allow automated update of the pre-stored file, prior to generation of the first executable file (Stachura, at ¶ [0308], after visitors of the destination system have potentially modified or input records, the destination system can provide the designer an updated, unified or multi-part, representation of all of the data and templates, in spreadsheet format fully compatible with spreadsheet tools, according to an illustrative embodiment, it take a hybrid approach of having real-time checks for updates but downloading and saving any new spreadsheet definition as a local file on the hard drive and then triggering the spreadsheet tool to open it, all with minimal or no user involvement as described at ¶ [0311].).”

Regarding claim 9, Stachura teaches all the limitation of independent claim 1 and its dependent claim 3. Stachura further teaches “wherein the form engine evaluates the generated form by parsing the components therein to assess if the components are valid (Stachura, at ¶ [0272], a data validation rule can be specified in the spreadsheet tool where the cell should only allow whole numbers, only allow decimal numbers, only allow numbers within a specified min and max range, only allow dates or times perhaps within a min and max range, limit the max number of characters allowed, or limit the min number of characters required, among others.), wherein, if the components are valid, the Al engine performs the responsive scaling for the valid components and prepares a second executable file, wherein the responsive scaling is performed by using a second Al model (id. at ¶ [0362], The destination system may utilize information from the browser or mobile client to help determine which template to display, according to an illustrative embodiment.), and wherein if the components are invalid, the form engine removes an error component corresponding to the invalid component (id. at ¶ [0256], data validations still apply, so if any value does not meet restrictions placed on a cell, the import will be rejected.).”

Regarding claim 10, Stachura teaches all the limitation of independent claim 1 and its dependent claims 3 and 9. Stachura further teaches “wherein the user interface correspond to multiple target devices such that the size attributes of the user interface pertains to varying screen size of the multiple target devices, and wherein the responsive scaling facilitates dynamic size base alteration of the web page depending on the size attributes of each target device from the multiple target devices (Stachura, at ¶ [0028], a webifier system may generate the particular web page by selecting a user interface template corresponding to a client device characteristic associated with the particular web page, e.g., to modify pages particular to mobile devices, and as described at ¶ [0362], multiple templates and multiple pages can exist for the same records and for a similar or the same purpose, concurrently, The destination system may utilize information from the browser or mobile client to help determine which template to display, according to an illustrative embodiment. For example, the information may include any number of device attributes or capabilities such as screen size, screen resolution, OS version, browser brand and version, manually specified preferences from the visitor as to which set of templates are preferred.).”

Regarding claim 12, Stachura teaches all the limitation of independent claim 1 and its dependent claims 3 and 9. Stachura further teaches “wherein the second executable file is in JSON format (Stachura, at ¶ [0234], a JSON object is sent back to the client specifying the new text to be displayed in the cell.).”

Regarding claim 15, Stachura teaches all the limitation of independent claim 1. Stachura further teaches “wherein the system comprises a microservice engine that generates a microservice corresponding to the generated web page, and wherein the microservice is generated based on an architectural implementation and code orchestration, and wherein the micro-service caters to processing and storage of data collected through the generated web page (Stachura, at ¶ [0075]-[0076], the webifier software may generate a web data store using the data from the spreadsheet. The web data store may include all data from the spreadsheet, or only a subset of the data from the spreadsheet based on one or more criteria or limitations set by the designer, either in the spreadsheet itself or during the generation process, the webifier may generate one or more web pages as part of a dynamic interactive web application, while each web page is based on one or more user interface templates.).”

Regarding claim 16, Stachura teaches all the limitation of independent claim 1. Stachura further teaches “wherein the microservice is generated for developing a software application through the web page (Stachura, at ¶ [0076], the webifier generate one or more web pages as part of a dynamic interactive web application.), and wherein, the processor facilitates incorporation of toll gates pertinent to the software application to be developed, and wherein the toll gates pertain to at least one of J-unit test coverage, integration test coverage, vulnerabilities, and issues leading to a possibility of outage (id. at ¶ [0247], one or more rules limit creation of a container page, the rule is that the container cannot contain itself or another container page that would cause an infinite loop, the container’s creation can be prevented.).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 13-14, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stachura in view of Dayan.
Regarding claim 2, Stachura teaches all the limitation of independent claim 1. However, Stachura does not explicitly teaches “wherein the system comprises a self- learning engine to: receive, from the user, a feedback corresponding to the generated web page; and implement, based on the feedback, a self-learning loop for the Al model, wherein the self-learning loop facilitates an incorporation of the feedback during generation of a second expected web page corresponding to the user.”
Dayan is in the same field of automating application development from requirements information for the application (Dayan, at Abstract) that information related to application model may be presented to a user, the user may then review application model for accuracy, and if needed, may make changes to application model. In this manner, user may provide feedback on application model generated by GUI model generation system. Model generation system may then use the feedback to update reference information. The updated reference information may then be used for generating future generations of application model (id. at ¶ [0092]), the processing performed by model generation system is performed using machine learning techniques  (id. at ¶ [0076]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Stachura’s system with receive a feedback corresponding to the generated web page and based on the feedback, implement update the reference information to facilitate an incorporation of the feedback during generation of a second web page as taught by Dayan because the feedback loop from the user enables the accuracy of model generation system to be improved over time (Dayan, at ¶ [0092]).
Claim 18 is directed towards a method equivalent to a method found in claim 2, and is therefore similarly rejected.

Regarding claim 13, Stachura teaches all the limitation of independent claim 1. Stachura further teaches “wherein the UI engine comprises a test engine to test the generated web pages (Stachura, at ¶ [0296], the server test whether submitted inputs posted using a HTTP POST request are allowed based on the same logic, whether or not the controls were presented to the user.),”. However, Stachura does not explicitly teach “and wherein the Al engine evaluates the generated web page and automatically computes a corresponding score value indicative of a correspondence between the generated web page and the expected representation of the web page, and wherein the score value is computed based on a set of pre-defined factors.”
Dayan is in the same field of automating application development from requirements information for the application (Dayan, at Abstract) that the screen vector may then be compared to available data object vectors to find a data object vector that is the closest match to the screen vector. This may be done by, for each data object vector, finding a similarity score for that vector to the GUI screen vector (id. at ¶ [0119]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Stachura’s system with evaluating the web page and computes corresponding similarity score between GUI screen and data object based on different aspects of the GUI screen as taught by Dayan because it enables to determine the best match between the data object vector and the screen vector (Dayan, at ¶ [0119]).

Regarding claim 14, Stachura teaches all the limitation of independent claim 1 and its dependent claim 13. Stachura further teaches “wherein the set of pre-defined factors pertain to at least one of accessibility, value, utility, usability, searchability, credibility and compliance of the generated web page (Stachura, at ¶ [0125], none of the field vectors of a mapped data object are considered to match the dynamic component vector, i.e., no field of the matches the GUI screen component.).”
Regarding claim 19, the applicant discloses the limitations substantially similar to those in claims 13 and 14, therefore claim 19 is similarly rejected.


Allowable Subject Matter
Claim 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Westbrook et al., US 9575941 B1 (A content developer can embed specific attributes within the content (e.g., by way of cascaded style sheets (CSSs), media queries, etc.) of an e-mail message or webpage to cause a rendering engine to produce a rendering of the e-mail message or webpage based on one or more predefined screen layouts that automatically fit the size of the screen at which the rendering is displayed.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG W JUNG whose telephone number is (571)270-5249. The examiner can normally be reached Monday-Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEUNG W. JUNG
Examiner
Art Unit 2144



/SCOTT T BADERMAN/           Supervisory Patent Examiner, Art Unit 2144